DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 drawn to a method of wireless communication device determining a transport block (TB) size based on at least a set of parameters associated with the TB repetition in the reply filed on 10/15/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has relied on generic and conclusory statement without providing rationale and examples. The Applicant is indicating merely stating the identified inventions have acquired a separate status in the art in view of their different classification require different field of search is not sufficient, This is not found persuasive by because the examiner has clearly indicated how each invention differs from others by the additional features used in the definitions provided for each invention in addition to being classified in different areas.  For instance, in the elected group I associated with claims 1-13 do not require using Grants while  group II associated with claims 14-23 and 30 uses Grants.  In the art using Grant prevents from the recipient from using channel sensing mechanisms like “Listen Before Talk” or “Clear Channel Assessment” and the queries have to distinguish these mechanisms to identify if GRANT is implied or not adding additional burden to the examiner’s search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are  ready for examination of which claim 1 is independent.  Claims 14-30 are subject to restriction.
The IDS(s) submitted on 04/06/20 and 06/03/20 is being considered.
		Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, , 4, 6, 7, 8,  9, 10, 11,12,  and 13  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al (20190230689 A1 - the provisional document on which priority is relied on fully supports the nonprovisional document where all citing is made from ).
Regarding claim 1, Cao discloses a method of wireless communication performed by a wireless communication device (Fig. 2A electronic device (ED) such as a user equipment (UE) ), comprising:
determining a first set of parameters associated with a first transport block (TB) repetition of a TB( i.e. Fig. 3A shows four repetitions of a Grant Free (GF) Transmission (Tx) and any of the repetitions can be first or second repetition as detailed in paragraph 150 and per paragraph 122 for each repetition the following  parameters are provided:   time domain resource allocation, frequency resource allocation, MCS information, RV (Redundancy Version) for each repetition). and a second set of parameters associated with a second TB repetition of the TB (i.e. per paragraph 159 again as defined earlier in paragraph 122 each repetition constituting a transmission occasion is associated with a different values of MCS, time-frequency resources, RV, and target  code rate (See paragraph 160)  ) , ; and
see paragraph 159 partially stating determining Transport Block size based on the MCS and time frequency resources,[ paragraph 0159 “.. A transport block size ( TBS ) is the number of information bits in each transport block . As with grant - based transmission , TBS is also determined based on the configured MCS value and the available time - frequency resources for the transmission of the TB . The available time - frequency resources are typically based on the available resource elements within the number of OFDM symbols and the number of RBs …” ]) of the TB based at least in part on the first set of parameters (i.e. can be the MCS ), the second set of parameters (i.e. can be the time frequency resources as described in paragraph 159 or the target code rate to do rate matching per paragraph 160) , or both the first set of parameters and the second set of parameters.(i.e. per paragraph 159 TB size (TBS) is based on the combination of  MCS (considered as a first set parameter) and the time-frequency resources (considered as a second set parameter)
	Regarding claim 2, Cao discloses the method of claim 1, wherein the first TB repetition and the second TB repetition are scheduled in different transmission time intervals. (i.e. see Fig. 3A where the four different repletion are scheduled in different time slots. See end of paragraph 149)
	Regarding claim 3, Cao discloses the method of claim 1, wherein the different transmission time intervals are different slots, different mini-slots, or different sets of symbols.(See paragraphs 78-79 where slots, mini-slots and sets of symbols are supported and  Fig. 3-6 slot and symbol based per paragraph 149 and per paragraph 44 Fig. 7 is mini-slot based )
claim 4, Cao discloses the method of claim 1, wherein the first TB repetition and the second TB repetition are scheduled in different resource blocks.(i.e. see paragraphs and  78 123-124 use of different frequency resource blocks for sending different TB repetition)
	Regarding claim 6, Cao discloses the method of claim 1, wherein downlink control information indicates whether to use the first set of parameters, the second set of parameters, or both the first set of parameters and the second set of parameters to determine the TB size. (See paragraph 117 RRC message in combination DCI indicates the first parameter/MCS, the second parameter/time-frequency resources, RV, Code Rate)
	Regarding claim 7, Cao discloses the method of claim 1, wherein only the first set of parameters, and not the second set of parameters, is used to determine the TB size. (i.e. the first set of parameters being the MCS and the time-frequency resource of the TB in the first repletion and once the first TB is determined the same TB is used for all repetitions and means only the first set of parameters of the first repletion determines  the TB size - see paragraph 159 stating [0159 “…In order to combine all the repetitions of the TB for better detection , the TBS of all the K repetitions should be kept the same . A TBS for transmission of information by the grant free allocation is determined based on the configured MCS and time - frequency resources derived based on a number Y of OFDM symbols , where Y can be equal to ( i ) a number L of OFDM symbols configured by the network , where L is the length configured in time - domain - resource configuration , ( ii ) a number of available UL OFDM symbols in the first transmission occasion ,…”)

	Regarding claim 8, Cao discloses the method of claim 1, wherein the TB size is determined based at least in part on a function of a first TB size determined using the first set of parameters and a second TB size determined using the second set of parameters. (i.e. per paragraph 159 it is indicated if the time-frequency resources are unavailable then the TB size is recalculated based on the minimum number of available resources …[0159 “….( ii ) a number of available UL OFDM symbols in the first transmission occasion , or ( iii ) a minimum number of available UL OFDM symbols from the set of available UL OFDM symbols for each of the K transmission occasions of the same TB…”])
	Regarding claim 9, Cao discloses the method of claim 8, wherein the function includes:
a minimum TB size of the first TB size and the second TB size,[0159 “… ( iii ) a minimum number of available UL OFDM symbols from the set of available UL OFDM symbols for each of the K transmission occasions of the same TB…”])
a maximum TB size of the first TB size and the second TB size, or
an average TB size of the first TB size and the second TB size.
	Regarding claim 10, Cao discloses The method of claim 1, wherein the TB size is determined based at least in part on at least one of:
a single set of parameters (MCS and Time-Frequency resources of the first repletion) , of the first set of parameters (the first set of parameters can additionally contain RV and code rate ) or the second set of parameters, corresponding to a single TB repetition, of the first TB repetition or the second TB repetition, associated with a .e. the first set of parameters being the MCS and the time-frequency resource of the TB in the first repletion and once the first TB is determined the same TB is used for all repetitions and means only the first set of parameters of the first repletion determines  the TB size - see paragraph 159 stating [0159 “…In order to combine all the repetitions of the TB for better detection , the TBS of all the K repetitions should be kept the same . A TBS for transmission of information by the grant free allocation is determined based on the configured MCS and time - frequency resources derived based on a number Y of OFDM symbols , where Y can be equal to ( i ) a number L of OFDM symbols configured by the network , where L is the length configured in time - domain - resource configuration , ( ii ) a number of available UL OFDM symbols in the first transmission occasion ,…”)
 a joint determination of the TB size that is a function of both the first set of parameters and the second set of parameters, or
a rule that is commonly applied by a user equipment and a base station that transmit or receive the first TB repetition and the second TB repetition.
	Regarding claim 11, Cao discloses  the method of claim 1, wherein the wireless communication device is one of a user equipment, a base station, or a transmit receive point. (See Fig. 2A electronic device (ED) such as a user equipment (UE) )
	Regarding claim 12, Cao discloses the method of claim 1, wherein the first set of parameters and the second set of parameters include at least one of:
different respective first and second modulation and coding schemes, (See paragraphs 122 and 159 where each repetition has MCS as a parameter)

different respective first and second numbers of resource elements, (i.e. See Paragraphs 77, 78, 122 and 159 where each repetition can have different time-frequency resource elements)
different respective first and second numbers of layers, or
a combination thereof.
	Regarding claim 13, Cao discloses the method of claim 1, wherein the first set of parameters and the second set of parameters are indicated in at least one of:
a radio resource control message, (see Paragraph 117 RRC message used to send the parameters)
downlink control information (see Paragraph 117 RRC message combined with DCI used to send the parameters)
, or a combination thereof.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Zou et al (US 20190296861).
Regarding claim 5, Cao fails to clearly disclose wherein the first TB repetition and the second TB repetition are scheduled in different spatial layers.(Cao discloses sending repetitions in different frequency group and different time intervals indirectly teaching different spatial layers),
Zou discloses wherein the first TB repetition and the second TB repetition are scheduled in different spatial layers (See Fig. 6 where 1st TB 610a is in different spatial layer (i.e. different frequency and different time coordination 2nd TB Repetition 610n) )
	In view of the above, having the method of Cao and then given the well- established teaching of Zou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Cao as taught by Zou, since Zou states in paragraph 87 that the modification results in an efficient use of resource blocks.
Conclusion
The following prior art(s) can anticipate the independent claims:
 	Vilaipornsawai et al (US 20200296704 A1) - see paragraphs 184, 197, and 203.
	Xu et al (US 20190036640 A1) - entire document
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474